Citation Nr: 1428120	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-25 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1967, May 1971 to March 1972, and June 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In his June 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  Such hearing was scheduled for July 2011 but the Veteran submitted notice that he could not attend.  The Veteran requested that the hearing be placed on hold until he could identify a suitable time to appear.  However, the Veteran has not since identified such a time and neither he nor his representative has expressed further interest in a hearing.  As such, his hearing request is deemed withdrawn.

In September 2012, the Board remanded the case for additional development.  As discussed below, the Board finds that the resulting development is not in substantial compliance with its remand directives and another remand is required under Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2012 remand, the Board requested clarification of a private audiogram report.  However, this was not accomplished on remand; thus, additional action is warranted.  Stegall.

The Veteran submitted a Hearing Health Report dated April 2010 from Starkey Hearing Health (Starkey), a private facility.  In the report, the private practitioner assigned speech recognition thresholds.  However, it is not clear from the report whether the Maryland CNC word list was used.  Pursuant to 38 C.F.R. § 4.85(a) an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  In addition, the April 2010 private audiological examination report depicts puretone test results in the form of a graph.  The Board is the finder of fact and may interpret the evidence presented when the provided graphical representation is sufficiently clear to permit the proper interpretation.  In this case, however, the graph does not show a decibel measurement for the left ear at the 3000 Hertz frequency.  Thus the graph is not sufficiently clear to permit a proper interpretation.  Further clarification is needed.  Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  

"[I]n some circumstances, VA does have a duty to return for clarification unclear or insufficient private examination reports or progress notes, or the Board must explain why such clarification is not necessary."  Savage v. Shinseki, 24 Vet. App. 259, 260 (2011).  The unclear application of the Maryland CNC test is such a circumstance warranting remand.  Id. at 270.  

In its September 2012 remand, the Board also directed that a VA examination be provided to assess the current severity of the Veteran's bilateral hearing loss.  Such examination was scheduled for February 2013.  The day before the scheduled examination, the Veteran notified VA by telephone that he could not attend the appointment because he could not get off work, and because it was scheduled at Mountain Home, which is 150 miles from his house.  He requested that the examination be rescheduled for Knoxville, Tennessee, closer to his home.

The AOJ issued a Supplemental Statement of the Case (SSOC) denying the claim and returned it to the Board without providing the rescheduled examination.  This is not in substantial compliance with the remand directives.  Stegall.  On remand the Veteran must be provided with a VA audiological examination.  The audiologist also must provide a description of the functional effects on the Veteran's occupational and daily living activities caused by his hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The examination should be provided as close as possible to Knoxville, Tennessee, if the appropriate resources (e.g., an audiologist) are available there.

Further, if no clarification response is obtained from Starkey, the VA examiner's report should also include an interpretation of the private audiological report.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran's private medical provider at the Starkey Hearing Health facility, and ask him or her to make the following clarifications regarding the audiological testing completed in April 2010.  Please determine:

a) whether the Maryland CNC word list was used 

b) the decibel level in the left ear at the 3000 Hertz frequency

c) if this evaluation was performed by a state-licensed audiologist.

Document all efforts made to obtain this clarification.

2.  After the above development has been completed and the results are associated with the claims file, schedule an appropriate VA examination to determine the severity of the Veteran's bilateral hearing loss.  The examination must be conducted by a state-licensed audiologist and must include both a puretone audiometry test and Maryland CNC test.  If the proper resources (e.g., an audiologist) are available, provide the examination in Knoxville, Tennessee or as close as possible to the Veteran's home.

Make the claims file available to the examiner for review.  The examiner should note such review in the examination report.  Ask the examiner to:

a)  Perform all indicated tests and studies.

b)  Reconcile all current findings with the October 2009 VA examination report, the April 2010 private report, and the assertion of the Veteran that his hearing problems have worsened.

c)  Fully describe the functional effects on the Veteran's occupational and daily living activities caused by his hearing disability.  

d)  If no response was obtained from the Veteran's private provider (Starkey), assess the numeral decibel levels in all frequencies on the private April 2010 audiogram and determine, if possible, whether that audiogram reflects speech recognition scores based on the Maryland CNC word list.  If the VA examiner is unable to determine the word list utilized and interpret the decibel scores, the examiner should state so.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a report.   

3.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal, considering all applicable schedular rating criteria, including exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(b).  If the benefit sought remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

